DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has noted several contingent limitations, such as limitations involving the condition "in response to" .
Examiner notes that contingent limitations are not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. See MPEP 2111.04.	   

Response to Arguments
Applicant's arguments filed on 09/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that the cited references fail to disclose “wherein the first part is included in the bitstream in response to  a value of the number being greater than or equal to one.” Applicant alleges that “The first part being included in the bitstream in response to a value of the number being equal to one is not disclosed.”
In response, the Examiner respectfully disagrees. Paluri discloses in paragraph 208 that when ALF is applied to CTB and the number of APS IDs transmitted is greater than 0, another flag alf_use_aps_flag may be parsed/signaled. Therefore, Paluri discloses the alf_use_aps_flag (the first part syntax) being included in the bitstream in response to a value of number of APS IDs (the number) being greater than zero, which includes the value one. Thus, Paluri clearly discloses the underlined limitation above. 
Examiner does not agree with Applicant conclusion with respect to Paluri, paragraph 151. Applicant submitted that Paluri discloses in paragraph 151 that the APS index information may be referred to as APS ID information and affirmed that a person ordinarily skilled in the art would recognize that "a number of adaptive loop filter APSs used for the current region" is different from "APS index information." First, Applicant disagrees with this affirmation. Pauli discloses in paragraph 151 that a tile group header or a slice header may refer to the APS using APS index information. Usually, each index is an indicator for an APS pointing to an APS ID. Furthermore, Examiner notes that in the cited paragraph 208, Paluri states when the number of APS IDs transmitted is greater than 0, another flag alf_use_aps_flag may be parsed/signaled and in paragraph 166, Paluri discloses that  num_alf_aps_ids specifies the number of ALF APSs that the slice refers to.
Additionally, the Examiner respectfully disagrees with the assertion that the cited references fail to disclose “ wherein the index of the filter set from the APS is included in the bitstream in response to the value of the number being greater than one.” As discussed above, with respect to paragraphs 151 and 208, an APS index information which indicates an APS ID is included in the tile group header or the slice head . The group header or the slice head are included in the CVS 1100 which also includes one or more APSs and the ALF is used when the number of APS IDs is greater than 0. Examiner notes that the discussion about the luma filters/index disclosed in paragraph 170 is with reference to the adaptive loop filter APSs/index once is an example of when alf_luma_filter_signal_flag is enabled. (See [0167]-[0170] )” Examiner also notes that only on the following paragraph, paragraph 171, that Paluri starts to discuss about the fixed filter and the index for the fixed filter. Therefore, Paluri also discloses the limitation wherein the index of the filter set from the APS is included in the bitstream in response to the value of the number being greater than one.
Applicant argues that claims 4, 17 and 19 have been amended to recite features similar to those recited in claim 1, and are therefore allowable for at least the reasons discussed above. For the reasons discussed above, this is not persuasive.
Applicant argues that claims 2-4, 7-13, 15-16, 18 and 20 depend, either directly or indirectly, from one of allowable claims 1, 14, 17 or 19, and are therefore patentable for at least the same reasons as claims 1, 14, 17 and 19. For the reasons discussed above, this is not persuasive.
Examiner also notes that both limitations “wherein the first part is included in the bitstream in response to a value of the number being greater than or equal to one” and “ wherein the index of the filter set from the APS is included in the bitstream in response to the value of the number being greater than one”  are conditional claim limitation and the performance recited by the steps need not be carried out in order for the claimed limitation to be performed. As a result, if there is a possibility that the condition is not met (in this case, when the value of the number being equal to zero) then the Examiner need not find prior art addressing the corresponding elements.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paluri et al. (US 2022/0132113 Al), hereinafter referred to as Paluri.
Regarding claim 1, Paluri discloses a method of processing video data, comprising:
performing a conversion between a current block of a current region of a video and a bitstream of the video, wherein the conversion comprises using an adaptive loop filter for the current block, and wherein the bitstream is configured to indicate the adaptive loop filter using a two-part syntax element including (See [0163] ):
a first part of the two-part syntax element, the first part indicating whether a fixed filter set or a filter set from an adaptation parameter set (APS) is applied to the current block (See [0163], [0207] and [0208] - alf_use_aps_flag), and
a second part of the two-part syntax element, the second part indicative of an index of the fixed filter set or the filter set from the APS ( See [0209] - alf_luma_fixed_filter_set_idx), wherein the bitstream comprises a third syntax element indicating a number of adaptive loop filter APSs used for the current region (See [0225] - NumAlfFilters specifying the number of different adaptive loop filters
[0156]- num_alf_aps_ids specifies the number of ALF APSs that the slice refers to.); and
wherein the first part is included in the bitstream in response to a value of the number being greater than or equal to one, (See [0208] – When the number of APS IDs transmitted is greater than 0, another flag alf_use_aps_flag may be parsed/signaled.) and 
wherein the index of the filter set from the APS is included in the bitstream in response to the value of the number being greater than one (See [151] - CVS 1100 may include an
SPS, one or more PPSs, one or more APSs. The tile group header or the slice header may refer to the APS using APS index information [0208] - When ALF is applied to CTB and
the number of APS IDs transmitted is greater than 0 and [0170] When the number of signaled luma filters is at least one, index information for the filter may be parsed/signaled)
Regarding claim 2, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the first part being zero indicating that the fixed filter set is applied to the current block (See [0207] -alf_use_aps_flag equal to 0 specifies that one of the fixed filter sets is applied).
Regarding claim 3, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the first part being one indicating that the filter set from the APS is applied to the current block  (See [0207] -alf_use_aps_flag equal to 1 specifies that a filter set from an APS is applied).
Regarding claim 4, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the bitstream excludes the first part in response to the number being equal to zero, (See tables 12 and 33. See also [0208] – When the number of APS IDs transmitted is greater than 0, another flag alf_use_aps_flag may be parsed/signaled.) and wherein the first part is inferred to indicate that the fixed filter set is applied to the current block (See Table 13 - When alf_use_aps_flag is not present, it is inferred to be equal to 0).

Regarding claim 7, Paluri discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 5, wherein the index of the filter set from the APS is excluded from the bitstream in response to the number is equal to 1 (See Tables 13 and 34 alf_use_aps_flag equal to 1 specifies that a filter set from an APS is applied to the luma CTB.).
Regarding claim 8, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the current region is a slice (See [0163]).
Regarding claim 9, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the index of the filter set from the APS is coded with a truncated binary method (See [0219]).
Regarding claim 10, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein a maximum value of the index of the filter set from the APS is set to a number of allowed ALF APSs for the current region minus K, and wherein K = 1 (See Table 8).
Regarding claim 11, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein all bins of a binarized bin string of the index of the filter set from the APS are bypass coded (See Table 16).
Regarding claim 12, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (See [0007]).
Regarding claim 13, Paluri discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Paluri discloses the method of claim 1, wherein the conversion includes decoding the video from the bitstream (See [0006]).
Regarding claims 14-20, claim 14-20 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-13.
Furthermore, Paluri discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor; a non-transitory computer-readable storage medium storing instructions that cause a processor, and a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (See [0290] and FIGS. 1 and 2)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486